DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in the second from last line, the claim recites “the second game space” but should recite “the second electronic game space” to be consistent with the previous use of the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention is directed to a method (i.e., process) of controlling a computer.  Though the claims fall within one of the four subject matter categories, claims may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, the “present invention has been devised to address the above problem” that “as a game progresses, it becomes monotonous, and players might become bored with it” (pars. 5-6).  Representative claim 1 recites the following (with emphasis added):

1. A method for controlling a computer, the method comprising:
executing a game by arranging, responsive to a game-content-arrangement command from a user, a plurality of game contents within a first electronic game space to increase a number of the game contents that are arranged within the first electronic game space, the game contents including at least game contents for defending from an attack from another player; 
creating, responsive to a template-creation command from the player, based on types and positions of the game contents arranged within the first electronic game space, a template for defending an attack from another player, the template defining the game contents and respective positions of the game contents; 
displaying, responsive to an instruction for starting the game from the player, a first screen for progressing the game, the first screen comprising the first electronic game space and a first button; 
displaying, responsive to the first button being selected by the player, a second screen for selecting a template, the second screen comprising a thumbnail corresponding to the created template; 
selecting, responsive to a template selection instruction from the player, a template corresponding to a certain thumbnail; 
fixing, responsive to a second button being selected by the user, the selected template; and 
arranging, responsive to a third button being selected by the player, game contents within a second electronic game space different from the first electronic game space based on respective positions of the game contents defined by the fixed template,
wherein the arranging further comprises considering differences between the first electronic game space and the second [electronic] game space before the arranging game contents is performed based on the fixed template.


The claimed abstract idea may be viewed, for example, as: 
a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016) (cert. denied), and In re Marco Guldenaar (Fed. Cir. 2018); 
a method of managing a game, similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); 
the abstract idea of creating and applying a template of positions of one or more game contents, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2020) (non-precedential); 
the abstract idea of associating game objects and moving one or more of the objects, similar to that of GREE, INC. v. SUPERCELL OY (Fed. Cir. 2021) (non-precedential); and/or
a method of organizing human activities (e.g., allowing a human player to play the game according to rules of the game) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles fundamental economic practices as defined by the courts.  In Smith and Marco Guldenaar, the court found that gaming activities, similar to the features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  Those gaming activities involved directing the use of gaming components such as cards and dice, which is comparable to directing the use of “game contents” claimed here.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea.  The storing and transferring of bingo numbers to be played on a bingo card resembles the storing and transferring of templates of game contents claimed here.  In addition, the instant claims manage the interactions of one or more human players playing a game according to rules of the game.  These features are similar to the abstract ideas discussed in Bilski and Alice because they involve directing humans on how to conduct certain fundamental interactions.

Litigation of Related Subject Matter
In a pair of decisions involving patents commonly-owned by the instant applicant, the Federal Circuit determined that creating and applying a template of positions of one or more game contents, or similarly, associating game objects and moving one or more of the objects, were abstract ideas.  One of the patents is US 9,597,594, which issued from an application to which this application claims priority and shares a common 
In discussing the ‘594 patent claims analyzed by the Patent Trial and Appeal Board, the Federal Circuit stated that at step one of the Alice two-step framework for determining patent eligibility, the Board agreed with Supercell that the claims of the ’594 patent are directed to the abstract idea of “creating and applying a template of positions of one or more game contents.” The Board also found persuasive Supercell’s characterization of the independent claims of the ’594 patent as simply automating the known game of correspondence chess, in which a “first player fills out a post card with information that represents the current state of the board and makes an indication on the post card of [the first] player’s intended move” and mails the post card to a second player who, “having already set up a chess board, moves a piece on the board in accordance with the instruction on the post card.” The Board reasoned that the first player in correspondence chess “creates a template defining game contents” “by indicating on the post card the first player's intended move.” 
The Federal Circuit then analyzed the claims as follows: Beginning our analysis with Alice step one, we agree with the Board that the claims of the ’594 patent are 
The Federal Circuit further stated, we also agree with the Board that certain claims of the ’594 patent are broad enough to cover simply implementing the long-standing and conventional game of correspondence chess using chess templates on a computer. In particular, claims 1–4 and 8–20 are broad enough to cover automation of conventional correspondence chess. We thus agree with the Board that claims 1–4 and 8–20 encompass the application of conventional correspondence chess templates to a generic computer environment. As such, they are not directed to a patentable improvement. See Credit Acceptance, 859 F.3d at 1055 (“[M]ere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
Claims 2–4 recite the additional limitations of storing templates of different players, applying the templates of different players, and obtaining and applying Alice, 573 U.S. at 217–18. Unlike claims 5–7, claims 2–4 and 9 do not claim a solution for applying a template in a mismatched template scenario. Nor do they claim a solution to any other technological problem encountered in the creation and application of templates in a computer game. Instead, like claims 1, 8, and 10–20, claims 2–4 and 9 recite generic computer components performing their standard functions, and they are broad enough to encompass the implementation of long-standing and conventional correspondence chess on a computer. We therefore conclude that the Board erred in concluding that claims 2–4 and 9 provide an inventive concept.

The Examiner notes the discussed game of correspondence chess in which a player provides a postcard having thereon a template for movement of chess pieces.  The courts did not appear to differentiate between moving only one chess piece at a time versus multiple chess pieces at a time.  For this reason, the Examiner submits that the instant claims, which recite moving a plurality of pieces determined by the template, would be treated similarly.  However, to the extent that the instant claims require a different invention of moving multiple pieces, the Examiner submits that the claimed template also resembles a gameplan or playbook for defensive plays in a football game or other athletic game.  This game could be conducted with real players or virtual Madden series of football games.  Since the instant claims refer to defending from an attack, they are analogous to the team playing defense.  The individual players, be they real or virtual, are analogous to the claimed “game contents.”  These players have an initial position on the football field (i.e., “positions of the game contents”) and the gameplan or playbook contains multiple ‘templates’ that direct those players where to move on the field.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. The rules for the game, including the creation and application of templates to the game contents, including considering differences between templates, could be carried out using pen and paper or as a purely mental exercise. The game may be viewed as organizing human activity because it sets out various rules to be applied to one or more players.  
Under prong 2, the rejected claims do not integrate the abstract idea into a practical application because they add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) may be present in the rejected claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer, an input device for receiving commands from a user, a display including one or more screens containing buttons and thumbnails, a server, and a terminal device to conduct the game.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional computer components well-known in the art.  
According to the specification, “The computer may be, for example, a portable device, a desktop device, a server, etc., as long as it can execute the above procedure” (par. 8).  This demonstrates that there is no particular device needed to carry out the abstract idea, and any generic computer may be used.  The Examiner notes that storing and transmitting a template constitutes generic and conventional data storage and 
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant addresses the grounds of rejection under §101 on pages 5-12 of the Remarks section.
Beginning on page 6, Applicant contends that the instant abstract idea does not fit into the abstract idea categories outlined in the Interim Guidance.  This argument is 
Applicant next asserts that the claims properly integrate the abstract idea into a practical application of the abstract idea.  On pages 8-9 of the Remarks, Applicant acknowledges the grounds of rejection, which found that the claims do not properly integrate the abstract idea.  On page 9, Applicant asserts that the claimed features are able to provide a significant improvement to arranging game contents in electronic game spaces (referring to Core Wireless Licensing v. LG Elecs., Inc.).  However, there is no clear comparison between the Core Wireless and the instant claimed invention.  In Core Wireless, the court found eligible an improvement in a user interface with respect to menus presented in a small screen (such as a cell phone screen).  It was recognized that on small screens, users tended to need data and functionality divided into many layers or views and that users would be required to drill down through many layers to get to desired data or functionality.  There was no indication the claims there related to any gaming activities.  By contrast, the instant claims share a common assignee (and even a common ancestor application) with cases adjudicated by the Federal Circuit that Core Wireless.  Though the instant claims recite the use of thumbnails, which at first glance may seem similar to the user interface of Core Wireless, there has not been a convincing showing that the thumbnails exist to solve a technical problem.  Instead, the specification seems to be solving a problem relating to the player becoming bored with “monotonous” (par. 5) game scenarios, rather than a technological shortcoming like the small screens of Core Wireless.
On page 10, Applicant asserts that the claimed invention presents an improved user interface similar to McRO v. Bandai, which Applicant states provided features that were not possible in the past.  This is not a sufficiently clear picture of McRO.  There, the claims recited a set of rules for animating virtual characters to achieve lip synchronization with a prerecorded audio track.  The prior art processes were performed manually in a laborious process that was subjective to the animator.  By contrast, the claimed invention provided an objective set of rules that would automate the process of animation, and it would do so in a way that was materially different from the manual process.  This set of facts cannot be said to apply to the instant invention.  First, the McRO claims did not focus on any user interface (as the claims do here).  As discussed herein, the McRO claims were directed to ways of automating animation. Second, the instant claims provide templates that would cause game objects to move between positions.  The movement of those game objects is ostensibly automated, but not in a way that is materially different than would be done manually.  In other words, Credit Acceptance Corp. v. Westlake Services and McRO, Inc. v. Bandai Namco Games America).
On pages 10-11 of the Remarks, Applicant asserts that the Office action has not provided sufficient rationale that the claim features are no different in combination than they are individually.  However, the citation of the Office action appears to have come from a completely different application and is erroneous (see p. 10, “For instance, the Action has only asserted that ‘The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computing algorithms in the general platform are well-known in the mathematical analysis for images, convention process for the data conversion, and the related technical fields are well understood’” is erroneously attributed to the previous Office action).  
Nevertheless, under Berkheimer, fact finders must address additional elements of the claims in demonstrating they are well-understood, routine and conventional.  That analysis has already been performed in the grounds of rejection.  In particular, the claims only recite an abstract idea along with conventional computer components.  According to the MPEP and in concert with Berkheimer, such conventional computer components are well-understood, routine and conventional.  What Applicant seems to be arguing (although it is not completely clear) is that elements of the abstract idea must also be shown to be conventional.  This is not correct.  The Federal Circuit has Ariosa Diagnostics v. Sequenom and SAP America v. InvestPic).
On page 12, Applicant asserts that the instant claims are similar to those found eligible by the Federal Circuit in addressing the ‘594 patent, but asserts they are dissimilar from those found ineligible in the same decision.  The court recognized it as “a close question” as to the eligibility of mismatched template scenarios.  The Examiner interprets this to mean those claims were just barely eligible and likely provide little coverage to the claims here.  Nevertheless, there is not a clear nexus between those eligible claims and the ones here because there is no mention of mismatched template scenarios here.  Similarly, there is no indication the instant claims present any specific way of creating and applying a template where there are potentially infinite ways of applying templates.  Instead, the instant claims merely begin with game elements positioned according to one template and shift those positions to correspond to another template upon the user selecting the latter template.  The details of how the templates would arrange game pieces are not defined in the claims, nor is the algorithm for enacting movements of those game pieces.  Therefore, the instant claims do not recite any comparable eligible concept to that of applying a template in a mismatched template scenario.
In closing, the Examiner notes that Applicant has not responded to the template scenario known in football wherein plays direct the desired positions of athletes, which was discussed in the previous Office action.  The grounds of rejection also discuss the idea that while correspondence chess seems to present templates to move only one 
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715